Jeanette S. Kurtz
              Case 20-00984-JMM    Doc 16-2 Filed 01/15/21 Entered 01/15/21 11:21:30   Desc
                                  Exhibit A - 2015 - 2020 Sales Page 1 of 3
Jeanette S. Kurtz
              Case 20-00984-JMM    Doc 16-2 Filed 01/15/21 Entered 01/15/21 11:21:30   Desc
                                  Exhibit A - 2015 - 2020 Sales Page 2 of 3
Jeanette S. Kurtz
              Case 20-00984-JMM    Doc 16-2 Filed 01/15/21 Entered 01/15/21 11:21:30   Desc
                                  Exhibit A - 2015 - 2020 Sales Page 3 of 3
